DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Evans (US 6468265).
surgeons console 12, figs. 1, 3A-2, 3B-2; col. 13, lines 1-18) for a robot system including a robot having a rigid proximal portion (76, 78, 80; figs. 7; col. 15, lines 5-12; col. 19, lines 44-65; col. 21, lines 63-67)  having a remote center of motion (626 or 618; figs. 7; col. 19, lines 63-67), a flexible distal portion (Applicant sec 0029 indicates that flexibility implies having a joint; similarly applicant’s discloses flexible distal portion 82 made up of 608, 610, 616; figs. 7; col. 19, lines 44-65), and at least one image acquisition device (88a&b, 90; figs. 3A-1; 3B-1; col. 21, lines 29-49; col. 22, lines 1-15) the control unit comprising:
a processor configured to:
receive images from the at least one image acquisition device (col. 21, lines 29-49; col. 22, lines 1-67); 
generate a first deployment path to a first target position based on the received images (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37);
generate a second deployment path to a second target position from the first target position based on the received images (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37);
generate first guidance information (control computer provides guidance information by causing rigid proximal distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) for positioning the rigid proximal portion along the first deployment path [Motion tracking provides images of work site and predicts next position and target that the rigid proximal portion (76, 78, 80) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37];
generate second guidance information (control computer provides guidance information by causing flexible distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) for positioning the flexible distal portion along the second deployment path [Motion tracking provides images of work site and predicts next position and target that the flexible distal portion (608, 610, 616) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37]; and
deploy the first guidance information to the rigid proximal portion for guiding the rigid proximal portion to the first target position (control computer provides guidance information by causing rigid proximal portion to by guided to a  target col. 18, lines 48-64; col. 19, lines 7-10, 44-67), and deploy the second guidance information to the flexible distal portion for guiding the flexible distal portion to the second target position (control computer provides guidance information by causing flexible distal portion to by guided to a  target col. 18, lines 48-64; col. 19, lines 7-10, 44-67).
The embodiments of Evans are combinable, therefore it would be obvious to one having ordinary skill in the art.
Regarding claim 2, Evans discloses the control unit according to claim 1, wherein the first target position comprises an entry location (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) of a region of interest (heart 602; fig. 7, 23-28; col. 19, lines 7-14) in a surgical site within to a patient.

region 86, 702, 703 within a heart, 602; fig. 7, 23-28; col. 19, lines 7-14; col. 15, lines 5-12; col. 26, lines 64-67) within the region of interest in the surgical site.
Regarding claim 4, Evans discloses the control unit according to claim 3, wherein the region of interest comprises an internal organ of the patient (heart, 602; fig. 7, 23-28; col. 19, lines 7-14), and the target comprises a location (86, 702, 703; figs. 7, 8, 23; col. 15, lines 5-12; col. 26, lines 64-67) within or a part of the organ 602.
Regarding claim 5, Evans discloses the control unit according to claim 3, wherein the RCM (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) is located at an entry location to a body of the patient.
Regarding claim 6, Evans discloses the control unit according to claim 3, wherein the RCM (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) is located at the entry location of the organ at the surgical site.
Regarding claim 7, Evans discloses the control unit of claim l, wherein first deployment path is linear (622 fig. 7; col. 19, lines 56-59) and the second deployment path is non-linear (col. 19, lines 44-55).
Regarding claim 9, Evans discloses robot system comprising: 
a robot (manipulators and instruments; figs. 7-13, 23-30), comprising:
a rigid proximal portion (76, 78, 80; figs. 7; col. 15, lines 5-12; col. 19, lines 44-65; col. 21, lines 63-67)  having a remote center of motion (626 or 618, figs. 7; col. 19, lines 63-67); 
Applicant sec 0029 indicates that flexibility implies having a joint; similarly applicant’s discloses flexible distal portion 82 made up of 608, 610, 616; figs. 7; col. 19, lines 44-65); and 
at least one image acquisition device (88a&b, 90; figs. 3A-1; 3B-1; col. 21, lines 29-49; col. 22, lines 1-15); and 
a control unit (surgeons console 12, figs. 1, 3A-2, 3B-2; col. 13, lines 1-18) configured to:
receive images from the at least one image acquisition device (col. 21, lines 29-49; col. 22, lines 1-67); 
generate a first deployment path to a first target position based on the images (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37);
generate a second deployment path to a second target position from the first target position based on the images (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37);
generate first guidance information (control computer provides guidance information by causing rigid proximal portion to move col. 18, lines 48-64; col. 19, lines 7-10) for positioning the rigid proximal portion along the first deployment path [Motion tracking provides images of work site and predicts next position and target that the rigid proximal portion (76, 78, 80) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37]; and
control computer provides guidance information by causing flexible distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) for positioning the flexible distal portion along the second deployment path [Motion tracking provides images of work site and predicts next position and target that the flexible distal portion (608, 610, 616) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37].
Regarding claim 10, Evans discloses the robot system according to claim 9, wherein first deployment path is linear (622 fig. 7; col. 19, lines 56-59) and the second deployment path is non-linear (col. 19, lines 44-55).
Regarding claim 11, Evans discloses the robot system according to claim 9, wherein the first target position is an entry location (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) to a region of interest (heart 602; fig. 7, 23-28; col. 19, lines 7-14) within a surgical site of a patient, and the second target position is a location of a target within the region of interest (region 86, 702, 703 within a heart, 602; fig. 7, 23-28; col. 19, lines 7-14; col. 15, lines 5-12; col. 26, lines 64-67).
Regarding claim 12, Evans discloses the robot system according to claim 11, wherein the RCM (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) of the rigid proximal portion is located at an entry location to a body of the patient.
Regarding claim 13, Evans discloses the robot system according to claim 11, wherein the RCM (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) is located at the entry location to the region of interest.

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 6468265) as applied to claim 1 above, and further in view of Trovato (US 20110282151).
Regarding claim 8, Evans discloses the control unit according to claim l, wherein the first and second guidance information include registration of the robot to the imaging device [Applicant’s section published application sec 0041 indicates that registration involves calibration.  It also could involve matching images taken by image sensor at surgical site with images gathered preoperatively, etc.  Accordingly therefore, Evans (col. 39, lines 5-9; col. 60, lines 58-67; col. 61, lines 6-60) teaches matching and registration which implies that Evans teaches registration of the robot to the imaging device].
If applicant is arguing that Evans does not teach registration as claimed then Trovato (US 2011/0282151).  Trovato teaches of a second guidance information (endoscopic images having a path for the endoscope; figs. 1&2) include registration of the robot to the imaging device (sec 0003-0005, 0013, 0052, 0054).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Trovato for the purpose of mitigating misalignment of preoperative images with current images of a surgical site taken by image sensor for tracking a path of a robot during surgery. 
Regarding claim 17, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein the method further comprises:
initially determining an initial position of the rigid proximal portion with respect to the patient (see for example fig. 7, an initial position e.g. 626 is initially determined to be next to the chest level with respect to the patient before the cannula 636 of the rigid proximal portion insertion thereof for positioning of the rigid proximal portion; col. 20, lines 1-5; col. 60, lines 15-25); and
registering the rigid proximal portion to the region of interest in the surgical site of the patient [Applicant’s section published application sec 0041 indicates that registration involves calibration.  It also could involve matching images taken by image sensor at surgical site with images gathered preoperatively, etc.  Accordingly therefore, Evans (col. 39, lines 5-9; col. 60, lines 58-67; col. 61, lines 6-60) teaches matching and registration which implies that Evans teaches registration of the robot to the imaging device], wherein the first deployment path is generated based on the registration of the rigid proximal portion (it is obvious to one having ordinary skill in the art that the purpose for calibration and matching before deployment or robot arms is to make sure that there is accuracy when the robot arms e.g. rigid proximal portion are deployed; col. 55, lines 18-45; col. 56, lines 40-53; col. 57, lines 44-60; col. 72, lines 41-47; col. 79, lines 48 to col. 80, lines 2).
If applicant is arguing that Evans does not teach registration as claimed then Trovato (US 2011/0282151).  Trovato teaches of registering the rigid proximal portion to the region of interest in the surgical site of the patient (sec 0005, 0013, 0055, 0058), wherein the first deployment path is generated based on the registration of the rigid proximal portion (sec 0005, 0013, 0055, 0058).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Trovato for the purpose of mitigating misalignment of preoperative images with current images of a surgical site taken by image sensor for tracking and providing an accurate path of robotic proximal and distal portions during surgery. 

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 6468265) as applied to claim 1 above, and further in view of Wakai (US 2016/0206260).
Regarding claim 14, Evans discloses the robot system according to claim 11, wherein the region of interest is a heart of the patient (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67), and the target is an aortic valve to be replaced with a prosthetic valve.
Evans discloses surgical operations on the heart, but did not recite an aortic valve to be replaced with a prosthetic valve.  However, Wakai teaches of an aortic valve to be replaced with a prosthetic valve (sec 0003, 0005).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to modify Evans as taught by Wakai for the purpose of providing a method for treating a particular heart disease e.g. particularly replacing a heart valve rather than generally performing a heart surgery.
Regarding claim 15, Evans discloses the robot system according to claim 14, in at least one image acquisition device (Left and right cameras, figs. 3A-1 and 3A-2.  Evans did not disclose transesophageal echocardiography (TEE) and a C-arm X-ray.
However, Wakai teaches of at least one image acquisition device comprises:
a transesophageal echocardiography (TEE) probe (3D-TEEsec 0003) having a probe and a transducer located adjacent the heart to provide live imaging of the heart (sec 0039, 0040); and
a C-arm comprising an x-ray for imaging the surgical site (sec 0038).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to modify Evans as taught by Wakai for the purpose of providing a method for .

Claim 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 6468265) in view of Gomez (US 9956044).
Regarding claim 16, Evans discloses a non-transitory computer-readable storage medium having stored therein machine readable instructions configured to be executed by a processor  to control a robot system having a control unit (surgeons console 12, figs. 1, 3A-2, 3B-2; col. 13, lines 1-18) and a robot (manipulators and instruments; figs. 7-13, 23-30) with a rigid proximal portion (76, 78, 80; figs. 7; col. 15, lines 5-12; col. 19, lines 44-65; col. 21, lines 63-67) having a remote center of motion (626 or 618, figs. 7; col. 19, lines 63-67), a flexible distal portion (Applicant sec 0029 indicates that flexibility implies having a joint; similarly applicant’s discloses flexible distal portion 82 made up of 608, 610, 616; figs. 7; col. 19, lines 44-65) and at least one image acquisition device (88a&b, 90; figs. 3A-1; 3B-1; col. 21, lines 29-49; col. 22, lines 1-15), the machine readable instructions being configured to perform a method of controlling the rigid proximal portion and the flexible distal portion of the robot to access a target, the method comprising:
generating a first deployment path for the rigid proximal portion to a region of interest within a surgical site of a patient (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37);
moving the rigid proximal portion on a first deployment path [Motion tracking provides images of work site and predicts next position and target that the rigid proximal portion (76, 78, 80) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37] to the region of interest;
deploying the flexible distal portion (control computer provides guidance information by causing flexible distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) through the rigid proximal portion (The flexible portion is clearly details in fig. 31, wherein the flexible distal portion 1114.1 is shown to be deployed along arrow P through rigid proximal portion 1112; col. 43, lines 3-9); 
tracking a position of the flexible distal portion within the region of interest [Motion tracking provides images of work site and predicts next position and target that the flexible distal portion (608, 610, 616) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37]; 
generating a second deployment path for the flexible distal portion to the target (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37); and 
moving the flexible distal portion on second deployment path to the target (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37).
If applicant is arguing that Evans does not disclose deploying the flexible distal portion through the rigid proximal portion prior art, Gomez (US 9956044) teaches of deploying (see 291, fig. 3) a flexible distal portion (241; fig. 3) through a rigid proximal portion 200 (col. 7, lines 10-27; col. 8, lines 5-15).

Regarding claim 18, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein the first deployment path is generated by a processor  (34; fig. 1; Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 43, lines 47-58; col. 45, lines 30-37) based on known locations of a first entry location of the rigid proximal portion into a body of the patient (the rigid proximal portion is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67; col. 43, lines 25-46) and of boundaries of the region of interest based on images provided by the at least one image acquisition device (col. 45, lines 30-67; col. 47, lines 10-42).
Regarding claim 19, Evans discloses the non-transitory computer-readable storage medium according to claim 18, wherein the second deployment path is generated by the processor (34; fig. 1; Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 43, lines 47-58; col. 45, lines 30-37) based on known locations of a second entry location of the rigid proximal portion into the region of interest (the rigid proximal portion is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67; col. 43, lines 25-46) and of the target based on images provided by the at least one image acquisition device (col. 45, lines 30-67; col. 47, lines 10-42).
Regarding claim 20, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein the method further comprises:
transmitting the images provided by the at last one image acquisition device to a display (images are transmitted to a viewer 1202; col. 47, lines 10-42; col. 48, lines 59-67; col. 49, lines 50-60; col. 50, lines 1-18).
Regarding claim 21, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein tracking the position of the flexible distal portion within the region of interest comprises at least one of optical tracking  (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 43, lines 47-58; col. 45, lines 30-37), mechanical tracking, electromagnetic tracking system, and shape sensing tracking.

Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. 
Applicant request for an interview, but the formal interview request form was not submitted.  Applicant is advised to fill out the proper interview request form.
Applicant argues that the prior art does not disclose a RIGID proximal portion.  The examiner respectfully disagrees.  Applicant in the published application in the abstract indicates that “A control unit for a robot system including a robot with a rigid proximal portion having a remote center of motion (RCM), a flexible distal portion, and an image acquisition device.” 
Thus applicant’s alleged rigid proximal portion is not RIGID as insisted by applicant because the rigid proximal portion is described to have a remote center of motion (RCM,  interpreted as a joint E1), a flexible distal portion, etc.  As such there is no rigidity here as insisted by applicant because the rigid proximal portion is not tied to the floor, also it has a joint E1 implying that it is flexible in a sense. What is interpreted as RIGID is the links that make up the proximal portion i.e. arm or link 102 is referred to as the rigid proximal portion (fig. 1A; sec 0024) that has two sections linked by a joint E1, wherein E1 is referred to as an entry position where in the rigid proximal portion enters the body.  Applicant at sec 0025 of the published application further indicates that the rigid proximal portion 102 has a remote center of motion e.g. joint that enables the rigid proximal portion 102 to pivot.  Applicant (sec 0025) also emphasizes that the rigid proximal portion has degrees of freedom, where in the rigidity here?  As such the rigid proximal portion is interpreted to be made up of rigid links wherein the rigid links are connected at a pivot near the location E1 so that the rigid proximal portion can PIVOT, emphasis added.     
The prior are reads on the claims because each of 76, 78, 80 is made of a rigid portion that slides in an out of patient body and also can pivot as claimed.  Applicant is pointing to fig. 2 while the rejection is pointing to fig. 7.  Applicant is ignoring the rejection because the prior art is good.  
The manipulators shown in fig. 2a are sketchy, but the details of the manipulators on 2a are well disclosed in fig. 7, wherein applicant has ignored fig. 7.
Applicant is encouraged to write an appeal brief.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/21/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/RONNIE M MANCHO/Primary Examiner, Art Unit 3666